UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJUNE 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to_ Commission File Number: 333-147917 Bio-Solutions Corp. (Exact name of registrant as specified in its charter) Nevada 98-0557171 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14517, Joseph Marc Vermette, Mirabel (Québec), Canada J7J 1X2 (Address of principal executive offices) (888) 686-2611 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of August 12, 2009, there were 12,299,350 shares of the issuer's $.001 par value common stock issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements BIO-SOLUTIONS CORP. BALANCE SHEETS JUNE 30, 2009 (UNAUDITED) AND DECEMBER 31, 2008 IN US$ ASSETS UNAUDITED JUNE 30, DECEMBER 31, CURRENT ASSETS Cash $ - $ Accounts receivable Inventory Total current assets Other Asset License, net of amortization TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Short - term loans Cash overdraft - Due to officer Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 75,000,000 shares authorized, 12,299,350 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 2 BIO-SOLUTIONS CORP.
